DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim XXXX is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over REKIMOTO (US 2006/0284858) in view of KIM et al (US 2012/0154447).
Regarding claim 1, REKIMOTO discloses a method for providing a touch interface (abstract), the method comprising: receiving a touch input from a touch detection unit (Figure 4-8; paragraph 8-16); detecting a plurality of touch characteristics according to the touch input (Figure 4-8; paragraph 8-16; detection of area, pressure, and movement of a touch input); determining whether the plurality of touch characteristics exceed a plurality of different thresholds (Figure 4-8; paragraph 8-16); and generating events different from each other according to the detected touch characteristics and the determination whether the plurality of touch characteristics exceed the plurality of different thresholds (Figure 4-8; paragraph 33-39; touch area, pressure and position are used to define function).  However, REKIMOTO does not expressly disclose wherein the plurality of different thresholds exceeds a number of the generated events, wherein at least one of the generated events control an application that is currently displayed, wherein the plurality of touch characteristics comprises a 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of REKIMOTO and KIM further discloses wherein the detecting of the touch characteristics comprises: detecting a contact region according to the touch input (REKIMOTO - Figure 4, 8; paragraph 37-40, 50-52; KIM – Figure 4); and calculating an area of the contact region, wherein the generating of the events different from each other comprises generating events different from each other when the area of the contact region exceeds a first threshold value (REKIMOTO - Figure 4, 8; paragraph 37-40, 50-52; KIM – Figure 4).
Regarding claim 9, REKIMOTO discloses an apparatus for providing a touch interface (abstract), the apparatus comprising:  touch detection unit configured to receive a touch input (Figure 4-8; paragraph 8-16); and a control unit configured to detect a plurality of touch characteristics according to the touch input, determine whether the plurality of touch characteristics exceed a plurality of different thresholds and generate events different from each other according to the detected touch characteristics and the determination whether the plurality of touch characteristics exceed the plurality of different thresholds (Figure 4-8; paragraph 8-16).  However, REKIMOTO does not expressly disclose wherein the plurality of different thresholds exceeds a number of the generated events, wherein at least one of the generated events control an application that is currently displayed, wherein the plurality of touch characteristics comprises a number of the touch input and area of a contact region according to the touch input, and wherein based on a determination whether the number of the touch input and the area of the contact region exceed each threshold, determining whether the touch input is a palm touch, when the touch input is determined to the palm touch, generating an event for ending a current executing application.  In a similar field of endeavor, KIM discloses wherein the plurality of different thresholds exceeds a number of the generated events, wherein at least one of the generated events control an application that is currently displayed, wherein the plurality of touch characteristics comprises a number of the touch input and area of a contact region according to the touch input, and wherein based on a determination whether the number of the touch input and the area of the contact region exceed each threshold, determining whether the touch input is a palm touch, when the touch input is determined to the palm touch, generating an event for ending a current executing application (Figure 4; paragraph 78, 83-90, 93, 101, 146, 152; events based on various touch characteristics within a corresponding range (i.e. exceeding a minimum limit, such as a defined touch, area, movement corresponding to a specific function).  Functions include determining a palm input and termination of a corresponding program within the touch area).  Therefore it would have been obvious to a person of ordinary skill in the art to modify REKIMOTO to include the teachings of KIM, since such a modification would provide additional activation criteria for a gesture defined function.  Furthermore, as both inventions are analogous, such a modification would provide REKIMOTO with functional control of a touch device based on those taught by KIM.
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of REKIMOTO and KIM further discloses wherein the control unit detects a contact region according to the touch input to calculate an area of the contact region, and when the area of the contact region exceeds a first threshold value, the control unit generates events different from each other (REKIMOTO - Figure 4, 8; paragraph 37-40, 50-52; KIM – Figure 4).
Regarding claim 17, REKIMOTO discloses a non-transitory computer-readable storage medium storing instructions for executing a method for providing a touch interface (abstract), the method comprising: receiving a touch input from a touch detection unit (Figure 4-8; paragraph 8-16); detecting a plurality of touch characteristics according to the touch input (Figure 4-8; paragraph 8-16; detection of area, pressure, and movement of a touch input); determining whether the plurality of touch characteristics exceed a plurality of different thresholds (Figure 4-8; paragraph 8-16); and generating events different from each other according to the detected touch characteristics and the determination whether the plurality of touch characteristics exceed the plurality of different thresholds (Figure 4-8; paragraph 33-39; touch area, pressure and position are used to define function).  However, REKIMOTO does not expressly disclose wherein the plurality of different thresholds exceeds a number of the generated events, wherein at least one of the generated events control an application that is currently displayed, wherein the plurality of touch characteristics comprises a number of the touch input and area of a contact region according to the touch input, and wherein based on a determination whether the number of the touch input and the area of the contact region exceed each threshold, determining whether the touch input is a palm touch, when the touch input is determined to the palm touch, generating an event for ending a current executing application.  In a similar field of endeavor, KIM discloses wherein the plurality of different thresholds exceeds a number of the generated events, wherein at least one of the generated events control an application that is currently displayed, wherein the plurality of touch characteristics comprises a number of the touch input and area of a contact region according to the touch input, and wherein based on a determination whether the number of the touch input and the area of the contact region exceed each threshold, determining whether the touch input is a palm touch, when the touch input is determined to the palm touch, generating an event for ending a current executing application (Figure 4; paragraph 78, 83-90, 93, 101, 146, 152; events based on various touch characteristics within a corresponding range (i.e. exceeding a minimum limit, such as a defined touch, area, movement corresponding to a specific function).  Functions include determining a palm input and termination of a corresponding program within the touch area).  Therefore it would have been obvious to a person of ordinary skill in the art to modify REKIMOTO to include the teachings of KIM, since such a modification would provide additional activation criteria for a gesture defined function.  Furthermore, as both inventions are analogous, such a modification would provide REKIMOTO with functional control of a touch device based on those taught by KIM.
Claim 3-8,11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over REKIMOTO (US 2006/0284858) in view of KIM et al (US 2012/0154447) and further in view of SLEEMAN et al (US 2010/0289754).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of REKIMOTO and KIM does not expressly teach further comprising: calculating an eccentricity of the contact region, wherein the generating of the events different from each other comprises generating events different from each other when the eccentricity of the contact region exceeds a second threshold value. However, SLEEMAN teaches further comprising: calculating an eccentricity of the contact region [“computing for each touch a touch ellipticity factor indicative of how elongate a shape is possessed by the touch by processing the touch signal values of the touch” paragraph 18)], wherein the generating of the events different from each other comprises generating events different from each other when the eccentricity of the contact region exceeds a second threshold value [“The elongatedeness of the touch, i.e. the magnitude of the reported touch vector, can also be used to modify the processing. For example, if the touch vector is small, indicating an essentially round touch, then correction can be suppressed. Moreover, if the magnitude of the touch vector is above a significance threshold for touch position correction, then the magnitude of the correction can be scaled in some way with the magnitude of the touch vector.” (paragraph 143)]. REKIMOTO and SLEEMAN are considered to be analogous art because both inventions relate to the processing of data acquired from two-dimensional touch sensors. It would have been obvious to one having ordinary skill in the art to modify the method of REKIMOTO  so that it further comprises calculating an eccentricity of the contact region, wherein the generating of the events different from each other comprises generating events different from each other when the eccentricity of the contact region exceeds a second threshold value, as taught by SLEEMAN, because by “providing the touch angle and the magnitude the ellipticity or ‘elongatedness’ factor of the touch ... as part of the frame data, gesture processing is greatly simplified, since it becomes a much simpler processing task to identify gestures. At least equally as important is that the additional shape data opens up endless possibilities for inventing new gestures which would have been impractical or impossible to identify solely on the basis of the touch location data.” SLEEMAN: paragraph 9-10. 
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO, KIM and SLEEMAN and further discloses further comprising: calculating an angle of the contact region, wherein the generating of the events different from each other comprises generating events different from each other according to the calculated angle (SLEEMAN – paragraph 24-32).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of REKIMOTO, KIM and SLEEMAN and further discloses further comprising: detecting a coordinate of the contact region; and calculating a variance of the detected coordinate, wherein the generating of the events different from each other comprises generating events different from each other when the calculated variance exceeds a third threshold value (REKIMOTO – Figure 4, 8; SLEEMAN – abstract; paragraph 24-32; gesture or input based on coordinate data).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO, KIM and SLEEMAN and further discloses  further comprising: calculating a movement amount of the detected coordinate, wherein the generating of the events different from each other comprises generating events different from each other when the movement amount of the coordinate exceeds a fourth threshold value (REKIMOTO – Figure 4, 8; SLEEMAN – abstract; paragraph 24-32).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the REKIMOTO and KIM does not expressly discloses further comprising: detecting the number of the touch input, wherein the generating of the events different from each other comprises generating events different from each other when the number of the touch input exceeds a fifth threshold value and the area of the contact region exceeds a sixth threshold value.  In a similar field of endeavor, SLEEMAN discloses further comprising: detecting the number of the touch input, wherein the generating of the events different from each other comprises generating events different from each other when the number of the touch input exceeds a fifth threshold value and the area of the contact region exceeds a sixth threshold value (paragraph 70, 90-96).  Therefore it would have been obvious to a person of ordinary skill in the art to modify REKIMOTO and KIM to include the teachings of SLEEMAN, since SLEEMAN states that such a modification would provide additional function determination based detected number of touches.  Furthermore, as both inventions are analogous, such a modification would provide additional determination means based on those disclosed by SLEEMAN.	
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO, KIM and SLEEMAN and further discloses further comprising: detecting a coordinate of the contact region; and calculating a variance of the detected coordinate, wherein the generating of the events different from each other comprises generating events different from each other when the calculated variance exceeds a seventh threshold value (SLEEMAN - paragraph 24-32).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO and KIM does not expressly teach wherein the control unit calculates an eccentricity of the contact region, and when the eccentricity of the contact region exceeds a second threshold value, the control unit generates events different from each other. However, SLEEMAN teaches wherein the control unit calculates an eccentricity of the contact region [“computing for each touch a touch ellipticity factor indicative of how elongate a shape is possessed by the touch by processing the touch signal values of the touch” paragraph 18)], wherein the generating of the events different from each other comprises generating events different from each other when the eccentricity of the contact region exceeds a second threshold value [“The elongatedeness of the touch, i.e. the magnitude of the reported touch vector, can also be used to modify the processing. For example, if the touch vector is small, indicating an essentially round touch, then correction can be suppressed. Moreover, if the magnitude of the touch vector is above a significance threshold for touch position correction, then the magnitude of the correction can be scaled in some way with the magnitude of the touch vector.” (paragraph 143)]. REKIMOTO  and SLEEMAN are considered to be analogous art because both inventions relate to the processing of data acquired from two-dimensional touch sensors. At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of REKIMOTO  so that it further comprises calculating an eccentricity of the contact region, wherein the generating of the events different from each other comprises generating events different from each other when the eccentricity of the contact region exceeds a second threshold value, as taught by SLEEMAN, because by “providing the touch angle and the magnitude the ellipticity or ‘elongatedness’ factor of the touch ... as part of the frame data, gesture processing is greatly simplified, since it becomes a much simpler processing task to identify gestures. At least equally as important is that the additional shape data opens up endless possibilities for inventing new gestures which would have been impractical or impossible to identify solely on the basis of the touch location data.” SLEEMAN: paragraph 9-10. 
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO, KIM, and SLEEMAN further discloses wherein the control unit calculates an angle of the contact region based on a certain direction to generate events different from each other according to the calculated angle (SLEEMAN – paragraph 24-32).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of REKIMOTO, KIM, and SLEEMAN further discloses wherein the control unit detects a coordinate of the contact region to calculate a variance of the detected coordinate, and when the calculated variance exceeds a third threshold value, the control unit generates events different from each other (REKIMOTO – Figure 4, 8; SLEEMAN – abstract; paragraph 24-32; gesture or input based on coordinate data).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO, KIM and SLEEMAN further discloses wherein the control unit calculates a movement amount of the detected coordinate, and when the movement amount of the coordinate exceeds a fourth threshold value, the control unit generates events different from each other (REKIMOTO – Figure 4, 8; SLEEMAN – abstract; paragraph 24-32).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of REKIMOTO and KIM does not expressly discloses wherein the control unit detects the number of the touch input, and when the number of the touch input exceeds a fifth threshold value and the area of the contact region exceeds a sixth threshold value, the control unit generates events different from each other.  In a similar field of endeavor, SLEEMAN wherein the control unit detects the number of the touch input, and when the number of the touch input exceeds a fifth threshold value and the area of the contact region exceeds a sixth threshold value, the control unit generates events different from each other (paragraph 70, 90-96).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of REKIMOTO and KIM to include the teachings of SLEEMAN, since SLEEMAN states that such a modification would provide additional function determination based detected number of touches.  Furthermore, as both inventions are analogous, such a modification would provide additional determination means based on those disclosed by SLEEMAN.	
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of REKIMOTO, KIM, and SLEEMAN further discloses wherein the control unit detects a coordinate of the contact region to calculate a variance of the detected coordinate, and when the calculated variance exceeds a seventh threshold value, the control unit generates events different from each other (SLEEMAN - paragraph 24-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624